           Case 1:17-cv-06128-LTS Document 20 Filed 06/14/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA ex rel.
EDGARDO RIOS, STATE OF NEW YORK ex
rel. EDGARDO RIOS, and EDGARDO RIOS,
individually,

                 Plaintiffs,

        -v-                                                    No. 17-CV-6128 LTS SN

MEDALLIANCE MEDICAL HEALTH
SERVICES, INC.; ENTERPRISE
RADIOLOGY, P.C., d/b/a WASHINGTON
HEIGHTS IMAGING; LINCOLN
DIAGNOSTICS, LLC; SHAHIN
DANESHVAR; SHAHRIAR DANESHVAR;
DANIEL E. BEYDA, M.D.; and IGOR
SHTEIMAN,

                 Defendants.

-------------------------------------------------------x

                                ORDER UNSEALING AND DISMISSING CASE

                 On May 25, 2021, the Court issued an Order directing that, absent further

application of the parties and order of the Court, the Court would direct the Clerk of Court to

unseal and publicly docket this action and the filings enumerated below on June 14, 2021. No

party has filed any such further application.

                 The Clerk of Court is therefore directed to unseal and publicly docket the

following documents: (1) the docket sheet of this action, (2) Plaintiff-Relator’s Complaint, (3)

the Notices of Decision to Decline Intervention filed by Plaintiffs the United States of America

and the State of New York (the “Government Plaintiffs”), each dated May 12, 2021, (4)

Magistrate Judge Netburn’s Sealed Order dated May 13, 2021, (5) Plaintiff-Relator’s Notice of




EX REL RIOS - ORD UNSEALING AND DISMISSING CASE.DOCX                               VERSION JUNE 14, 2021
                                                           1
          Case 1:17-cv-06128-LTS Document 20 Filed 06/14/21 Page 2 of 2




Dismissal dated May 17, 2021, (6) the Government Plaintiffs’ respective letters dated May 21,

2021, (7) the Court’s Sealed Order dated May 25, 2021, and (8) this Order.

                No later than June 30, 2021, Plaintiff-Relator and the Government Plaintiffs shall

advise the Court, by letter, whether any party objects to the public docketing of the remaining

sealed filings in this action.

                As provided in the Court’s Order dated May 25, 2021, this action is dismissed

with prejudice as to Plaintiff-Relator Edgardo Rios and without prejudice as to Plaintiffs the

United States of America and the State of New York.

                The Clerk of Court is respectfully directed to close the case.


        SO ORDERED.

Dated: New York, New York
       June 14, 2021



                                                             /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                             Chief United States District Judge




EX REL RIOS - ORD UNSEALING AND DISMISSING CASE.DOCX                             VERSION JUNE 14, 2021
                                                  2
